DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 1/26/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are  rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2019/0080887) in view of Civay et al (US 2017/0141036) and Ghariehali et al (US 2013/0244439) .
	With respect to Claim 1, Saito et al  discloses a pattern formation method (Figures 1-4) comprising: forming an organic film on a substrate (Figure 1a, 5; paragraph 18); processing the organic film to form an organic film pattern (Figure 1a; 5a; paragraph 18) ; exposing the organic film pattern to a gas (paragraphs 18-19, Argon) ; exposing the organic film pattern to a metal containing gas (Figure 1B, paragraphs 20-24, TMA, trimethylaluminum); and after (i) exposing the organic film pattern to the  gas and (ii) exposing the film pattern to the metal containing gas, treating the organic film pattern with an oxidizing agent (Figure2A-2B, steam, paragraphs 27-30) . Moreover, Saito discloses baking at 230 degrees Celcius (annealing) to cause a phase separation to obtain a DSA, self-organized film (Figure 4A and paragraph 37), before the introduction of the metal containing gas. See Figures 1-4 and corresponding text, especially paragraphs 18-38.
Saito et al differs from the Claims at hand in that Saito et al does not disclose the use of an organic gas.
Civay et al is relied upon to disclose the equivalence of thermal annealing (baking) and solvent annealing in DSA. See paragraphs 26 and 32.

It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use an organic gas for solvent annealing before the metal gas, for its known benefit in the art of phase separation and obtaining DSA as disclosed by the Civay et al and Ghariehali et al references. The use of a known process, solvent annealing, for its known benefit would have been prima facie obvious to one of ordinary skill in the art. Moreover, the cited prior art discloses the equivalence of thermal annealing (baking) and solvent annealing.
With respect to Claim 2, and the limitation “wherein exposing the organic film pattern to the organic gas includes performing a solvent annealing treatment on the organic film pattern to increase a free volume of the organic film pattern, the free volume being a volume not filled by a polymer in an actual volume of the polymer in the organic film pattern”, the limitation is inherent as the same process and reaction condition are disclosed by the prior art references. Moreover, Saito et al disclose “the exposing the organic film pattern to the metal-containing gas includes infiltrating the organic film pattern with a metal from the metal-containing gas”. See Figures 1B and 2B and corresponding text. 
With respect to Claim 3, and the limitation “when exposing the organic film pattern to the organic gas and the metal containing gas, the substrate is controlled to a temperature equal to or lower than a glass transition point of a polymer contained as a main component, among polymers in the organic film pattern”, the selection of the optimum temperature would be prima facie obvious in order to optimize the pattern forming process. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.  Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977).

	With respect to Claim 5, the combined references make obvious the limitation “ the exposing the organic film pattern to the organic gas is started no later than starting the exposing the organic film pattern to the metal containing gas”. See Saito et al paragraphs 37 and 38.
With respect to Claim 6, the combined references make obvious the limitation “the organic film pattern has a cross link density of 1.3 gm/cm3 or more”, as the same organic films are disclosed.  Moreover, the selection of the optimum cross linking would be prima facie obvious in order to optimize the pattern forming process. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.  Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977).
	With respect to Claim 7, Saito  et al discloses the organic film pattern is formed by a photolithography process. See paragraph 17.
	With respect to Claim 8, Saito et al discloses the organic film pattern comprises a resist or resin material. See paragraph 37.
	With respect to Claim 9, Saito et al discloses the organic film pattern comprises a photoresist or spin-on-carbon. See paragraph 16.

With respect to Claim 11, the combined references make obvious the limitation “wherein when exposing the organic film pattern to the organic gas and metal containing gas, a maximum pressure of the metal containing gas is greater than a maximum pressure of the organic gas”, as the selection of the pressure would be prima facie obvious in order to optimize the pattern forming process. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.  Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977).
	With respect to Claim 12, the combined references make obvious the limitation “there is no time overlap between the exposing the organic film pattern to the organic gas and the metal containing gas and the treating the organic film pattern with the oxidizing gas. See Saito et al Figures 1A -2B and corresponding text. 
	With respect to Claim 13, the limitation “wherein there is at least some time overlap between the exposing the organic film pattern to the organic gas and the exposing the organic film pattern to the metal-containing gas”, is obvious in the absence of unobvious results, as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Gibson, 39 F3d 975, 5 USPQ 230 (CCPA 1930).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AGG
February 6, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812